DETAILED ACTION
This Office action is in reply to correspondence filed 27 October 2022 in regard to application no. 17/003,683.  No claims are amended, added or cancelled.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In the previous Office action, the Examiner gave a detailed explanation as to why certain claim limitations are being interpreted as means-plus-function limitations under 35 U.S.C. § 112(f).  As the applicant has not traversed or argued against the Examiner’s interpretation, it remains the interpretation; the Examiner sees no reason to reiterate the lengthy explanation here.

Claim Rejections - 35 USC § 101
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each claim is directed to a system for which the only components are a platform, database and two modules.  The broadest reasonable interpretation of each of these terms includes embodiments consisting entirely of software per se, which a list of instructions and neither a process, machine, manufacture nor a composition of matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) collecting data, processing it in no particular manner but merely for a particular purpose, extracting information from other information, classifying it in no particular manner, combining it (“integrating”) with other data, and showing this to a person.  As further claims and the specification make it clear that the purpose of this is to help a user achieve financial goals, the claim recites a fundamental business practice or a commercial interaction, either of which are among the certain methods of organizing human activity deemed abstract.
Further, these are mental steps, which can practically be performed in the human mind or with a pen and paper.  A financial adviser can collect data from a user or from business publications, can determine a customer's goal and contextual data (e.g. years to retirement), can have abstracted the contextual data from the customer’s notes, can classify information however she likes (since the claims do not limit in any way any process by which information is classified), can write a plan which integrates the various data, and can show this, on paper, to the customer.  None of this would present the least difficulty and none invokes any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the inclusion in some claims of a generic computer, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data which relate to a customer’s goals, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer, discussed below, is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply listing a sequence of abstract steps and saying (in at least one embodiment) that a generic computer performs the steps does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, does not amount to significantly more than the abstract idea.  Claim 11, which has the most, includes a processor and memory which stores a computer program.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them at all; in fact it is explicit that a great variety of broad, pre-existing classes of device will suffice, such as “a mobile handset, a wireless communication device, a station, a unit, a device, a multimedia computer, a multimedia tablet, an Internet node, a communicator, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a tablet computer, a Personal Communication System (PCS) device, a personal navigation device, a Personal Digital Assistant (PDA), a digital camera/camcorder, an infotainment system, a dashboard computer, a television device, or any combination thereof,” and is “not restricted” even to any of these. [0035]
These would clearly encompass a generic computer.  It only performs generic computer functions of receiving data, processing it nondescriptly, and displaying a result.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The phrase “applying artificial intelligence” appears only in a non-limiting way in the preamble to the independent claims, and the claimed process requires no artificial intelligence at all.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — at most, a generic computer performing a chronological sequence of abstract steps — do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed, at most, to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4-8, 10, 12, 14-16, 19 and 20 simply recite further nondescript manipulation of data; claims 3, 9, 13 and 18 are simply further descriptive of the type of information being manipulated.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 8,11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hull et al. (U.S. Publication No. 2019/0087731) in view of Ramanath et al. (U.S. Publication No. 2020/00051 34, filed 28 June 2018).

In-line citations are to Hull.
With regard to Claim 1:
Hull teaches: A method for determining at least one goal by applying artificial intelligence, [0020; “Artificial Intelligence” is used for “determining goals”] comprising:
collecting unstructured data relating to at least one user from one or more data sources; [0020; the system “enables the automated understanding of large amounts of structured and unstructured data in a continuous fashion and on a large scale”; 0043; the information is relevant to a user; 0064; it comes from different data sources] 
processing the unstructured data to determine the at least one goal and contextual data related to the at least one goal; [0020 as cited above; the period of time for which plans are defined reads on contextual data] 
extracting the contextual data related to the at least one goal from the unstructured data; [0062; a “natural language parser” is used to “extract” information; 0063; goals may be the output of this process] 
classifying the contextual data related to the at least one goal... [0058; the system uses a “process classification pyramid”] 

Hull does not explicitly teach that data are put into a first confidence data or a second confidence data, wherein the first confidence data has a higher confidence level than the second confidence data, integrating the second confidence data with a structured data or causing a presentation of the integrated data via a graphical user interface, but it is known in the art.  Ramanath teaches a system that uses a GUI to display results to a user. [0006] It combines both structured and unstructured fields into a search. [0071] As with Hull, it extracts fields from the data. [0076] It fulfills a goal of candidate search ranking by determining candidates that strictly meet criteria, [0077] and determines that a certain process will lead to a “greater likelihood” of success than others. [0130] Ramanath and Hull are analogous art as each is directed to electronic means for extracting data and using unstructured and structured data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ramanath with that of Hull in order to maximize relevance of data, as taught by Ramanath; [0019] further, it is simply a combination of known parts with others to yield predictable results, simply performing Ramanath’s steps after those of Hull; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 5:
The method of claim 1, wherein the one or more data sources include financial information, the method further comprising: 
specifying an entity type for the extraction of the contextual data. [0071; a type of “entity” is specified; 0072; these may be “types of companies”]

With regard to Claim 6:
The method of claim 1, further comprising: 
establishing a data connection to a relationship management system that stores a plurality of notes corresponding to a plurality of users including the at least one user, wherein the one or more data sources include the relationship management system; and
retrieving one of the notes corresponding to the one user. [0071; among what are extracted are “notes”; Sheet 1, Fig. 1 showing the connectedness to other systems; 0002; that information is kept for “customers” reads on at least one of the systems being an RMS]

With regard to Claim 8:
The method of claim 1, further comprising: 
designating the unstructured data according to one of a plurality of sector classifications using a machine learning model, wherein the plurality of sector classifications include retail, technology, media, telecommunications, and food. [0056; “sales of complex information technology (IT) services”; this reads on either of retail or technology] 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which are not processed in any particular way so as to give this interpretation any importance to the claimed method; it imparts neither structure nor functionality to the claimed method or to any device which may be performing the claimed method.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 11:
Hull teaches: An apparatus for determining at least one goal by applying artificial intelligence, [0020; “Artificial Intelligence” is used for “determining goals”] comprising: 
at least one processor; [abstract; “processor”] and 
at least one memory including computer program code for one or more programs, 
the at least one memory and the computer program code configured to, with the at least one processor, [0086; a “computer readable medium” stores “computer readable program code” and may, 0087, comprise a memory] cause the apparatus to perform at least the following, 
collect unstructured data relating to at least one user from one or more data sources; [0020; the system “enables the automated understanding of large amounts of structured and unstructured data in a continuous fashion and on a large scale”; 0043; the information is relevant to a user; 0064; it comes from different data sources] 
process the unstructured data to determine the at least one goal and contextual data related to the at least one goal; [0020 as cited above; the period of time for which plans are defined reads on contextual data] 
extract the contextual data related to the at least one goal from the unstructured data; [0062; a “natural language parser” is used to “extract” information; 0063; goals may be the output of this process] 
classify the contextual data related to the at least one goal... [0058; the system uses a “process classification pyramid”]

Hull does not explicitly teach that data are put into a first confidence data or a second confidence data, wherein the first confidence data has a higher confidence level than the second confidence data, integrate the second confidence data with a structured data or initiate presentation of the integrated data via a graphical user interface, but it is known in the art.  Ramanath teaches a system that uses a GUI to display results to a user. [0006] It combines both structured and unstructured fields into a search. [0071] As with Hull, it extracts fields from the data. [0076] It fulfills a goal of candidate search ranking by determining candidates that strictly meet criteria, [0077] and determines that a certain process will lead to a “greater likelihood” of success than others. [0130] Ramanath and Hull are analogous art as each is directed to electronic means for extracting data and using unstructured and structured data. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ramanath with that of Hull in order to maximize relevance of data, as taught by Ramanath; [0019] further, it is simply a combination of known parts with others to yield predictable results, simply performing Ramanath’s steps after those of Hull; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 15:
The apparatus of claim 11, wherein the one or more data sources include financial information, the method further comprising: specify an entity type for the extraction of the contextual data. [0071; a type of “entity” is specified; 0072; these may be “types of companies”]

With regard to Claim 16:
The apparatus of claim 11, further comprising: establish a data connection to a relationship management system that stores a plurality of notes corresponding to a plurality of users including the at least one user, wherein the one or more data sources include the relationship management system; and retrieve one of the notes corresponding to the one user. [0071; among what are extracted are “notes”; Sheet 1, Fig. 1 showing the connectedness to other systems; 0002; that information is kept for “customers” reads on at least one of the systems being an RMS]

With regard to Claim 17:
Hull teaches: A system for determining at least one goal by applying artificial intelligence, [0020; “Artificial Intelligence’ is used for “determining goals”] comprising: 
a data processing module... [0087; software is stored on a computer-readable medium]
a database configured to store the aggregated data; [0041; “database”] 
an artificial intelligence platform configured to process the aggregated data [0020; the system uses “artificial intelligence” such as “cognitive computing”] using a natural language processing (NLP) mechanism, [0062; a “Stanford natural language parser” is used] to modify the aggregated data with metadata, [abstract; an “action and metadata” are determined for each of a series of tasks] and to apply an artificial intelligence (Al) process... [0020 as cited above] 

Hull does not explicitly teach software is configured to aggregate data relating to at least one user from one or more data sources, to generate a recommendation or to cause a presentation of the recommendation via a graphical user interface, but it is known in the art.  Ramanath teaches a system that uses a GUI to display results to a user. [0006] It combines both structured and unstructured fields into a search. [0071] As with Hull, it extracts fields from the data. [0076] It fulfills a goal of candidate search ranking by determining candidates that strictly meet criteria, [0077] and determines that a certain process will lead to a “greater likelinood” of success than others. [0130] It further makes “recommendations” available. [0067] Ramanath and Hull are analogous art as each is directed to electronic means for extracting data and using unstructured and structured data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ramanath with that of Hull in order to maximize relevance of data, as taught by Ramanath; [0019] further, it is simply a combination of known parts with others to yield predictable results, simply performing Ramanath’s steps after those of Hull; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed. 

Referring to software subcomponents by name, such as “data processing module”, “artificial intelligence platform” and “presentation module”, is considered mere labeling and given no patentable weight.

With regard to Claim 18:
The system of claim 17, wherein the artificial intelligence platform is further configured to classify the aggregated data according to a plurality of classification criteria using the artificial intelligence (Al) process, [0058; the system uses a “process classification pyramid”; any process which uses Al anywhere reads on an Al process] wherein the plurality of classification criteria includes content, client, and product. [0071; object or subject reads on content-based classification; 0066; types of users are disclosed; 0020; results read on products]

With regard to Claim 19:
The system of claim 17, wherein the data processing module is further configured to pipeline the aggregated data [0001; putting things into a sequence reads on pipelining] for the NLP mechanism, and the data processing module is further configured to perform entity extraction, sentiment analysis, topic modeling, summarization, or a combination thereof of the aggregated data. [0062; it may “extract entities”; 0001; it may perform modeling in terms of identified actions, which reads on topic modeling] 

The phrase “for the NLP mechanism” is merely a statement of intended use which is considered but given no patentable weight.

With regard to Claim 20:
The system of claim 17, wherein the artificial intelligence platform is further configured to rank the aggregated data to generate the recommendation. [Ramanath, 0044; ranking is performed and this informs the order in which information is displayed]

Claim(s) 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. in view of Ramanath et al. further in view of Sanghavi et al. (U.S. Publication No. 2020/0372562, filed 24 May 2019).

Claims 2 and 12 are similar so are analyzed together.
With regard to Claim 2:
The method of claim 1, wherein the one or more data sources include financial information, the method further comprising: 
configuring a rule for a business rule engine based on the at least one goal; 
determining rating information associated with the unstructured data; and 
generating recommendation information based on the configured rule and the rating information.

With regard to Claim 12:
The apparatus of claim 11, wherein the one or more data sources include financial information, the method further comprising: 
configure a rule for a business rule engine based on the at least one goal; 
determine rating information associated with the unstructured data; and 
generate recommendation information based on the configured rule and the rating information. 

Hull and Ramanath teach the method of claim 1 and apparatus of claim 11, including the use of rules used in a “hybrid decision tree”, [0065] which reads on a business rule engine, and the determination of and progress toward goals and the use of unstructured data as cited above, and that the process may be related to business process management, [0044] but do not explicitly teach making a recommendation based on a rule and rating information, but it is known in the art.

Sanghavi teaches a method of ranking recommendations. [title] It may be used to make recommendations about financial items such as “banking or investment accounts, credit accounts, insurance policies, and purchase accounts”. [0030] It uses a “predictive model” based on “responses”. [0039] The “recommendation” may be based on “rules” and “filters”; [0062] the filters may be relating to a “ranking” of priorities, [0065] and an Al technique such as a “neural network” is employed. [0084] Sanghavi and Hull are analogous art as each is directed to electronic means for managing voluminous data to support business-related decisions using artificial intelligence. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sanghavi with that of Hull and Ramanath in order to provide relevant information to people, as taught by Sanghavi; [0003] further, it is simply a substitution of one known part for another with predictable results, simply using Sanghavi’s technique to determine output in place of that of Ramanath; the substitution produces no new and unexpected result.

With regard to Claim 3:
The method of claim 2, wherein the recommendation information specifies an action relating to a financial product or a financial action according to the at least one goal. [Sanghavi, 0030 as cited above in regard to claim 2]

With regard to Claim 4:
The method of claim 3, further comprising: 
inputting a plurality of business rules that include the configured business rule; and 
predicting response of the at least one user to a financial scenario. [Sanghavi, 0062 as cited above in regard to claim 2; note the plural “rules”; 0039: a predictive model is used to, abstract, determine a propensity of the user to respond to a particular recommendation]

With regard to Claim 13:
The apparatus of claim 12, wherein the recommendation information specifies an action relating to a financial product or a financial action according to the at least one goal. [Sanghavi, 0030 as cited above in regard to claim 12]

With regard to Claim 14:
The apparatus of claim 13, further comprising: 
input a plurality of business rules that include the configured business rule; and 
predict response of the at least one user to a financial scenario. [Sanghavi, 0062 as cited above in regard to claim 12; note the plural “rules”; 0039; a predictive model is used to, abstract, determine a propensity of the user to respond to a particular recommendation]

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. in view of Ramanath et al. further in view of Schmitt et al. (U.S. Publication No. 2020/0104935, filed 27 September 2018).

With regard to Claim 7:
The method of claim 1, further comprising: 
designating the at least one goal according to a plurality of classifications using a machine learning model, wherein the at least one goal is a primary goal or a secondary goal, wherein the primary goal pertains to retirement information, and wherein the secondary goal pertains to education information, purchase information, and lifestyle information. 

Hull and Ramanath teach the method of claim 1 but do not explicitly teach the use of a machine learning model — the rest is nonfunctional, descriptive language of no patentable significance as explained below — but it is known in the art.  Schmitt teaches a wealth and health planning system [title] that uses “model training”, [0012] which reads on machine learning.  It provides financial information for a user relating to life events such as “purchasing a large item”, “funding education for dependents”, and “entering retirement”. [0035] Schmitt and Hull are analogous art as each is directed to electronic means for using artificial intelligence to manage business-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Schmitt with that of Hull and Ramanath in order to better account for multiple variables, as taught by Schmitt; [0003] further, it is simply a substitution of known parts for others with predictable results, simply using Schmitt's Al technique and data in place of those of Hull; the substitutions produce no new and unexpected result. 

The nature of the data being manipulated here simply reflects human interpretation of data; it is nonfunctional, descriptive language that imparts neither structure nor functionality to the claimed method or any device which might be performing the claimed method.  The reference is provided for the purpose of compact prosecution.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. in view of Ramanath et al. further in view of Yap et al. (U.S. Publication No. 2019/0362220, filed 25 May 2018).

With regard to Claim 9:
The method of claim 1, further comprising: 
determining the at least one goal, the contextual data related to the at least one goal, or a combination thereof based on a filtering mechanism, wherein the filtering mechanism comprises a collaborative filtering, a memory attention-aware recommender system (MARS), a neural collaborative filtering (NCF) framework, or a combination thereof. 

Hull and Ramanath teach the method of claim 1 including filtering, [Ramanath, 0115] but do not explicitly teach the use of these particular filtering techniques, but they are known in the art.  Yap teaches a filtering system for modeling feedback [title] that uses “neural collaborative filtering” [0002] or “deep learning” in a “neural network”. [0023] It operates as a “recommender system” using user feedback of commercial enterprises or events such as “restaurants” and “movies”. [0001] Yap and Hull are analogous art as each is directed to electronic means for using Al techniques to fulfill a business purpose. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yap with that of Hull and Ramanath in order to be able to process implicit input, as taught by Yap; [0001] further, it is simply a substitution of one known part for another with predictable results, simply using Yap’s technique and output in place of those of Hull and Ramanath; the substitution produces no new and unexpected result.

With regard to Claim 10:
The method of claim 1, further comprising: 
extracting the contextual data related to the at least one goal from the unstructured data using a machine learning model, and wherein the machine learning model includes a deep learning neural network. [Yap, 0023 as cited above in regard to claim 9]

Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.  First, the highlighted claim language on pg. 9 of the arguments are elements within the abstract idea.  As an initial matter, a claim recites an abstract idea if it “sets forth or describes” the abstraction; it is not a requirement that all of the claim language be abstract, else prong two of step 2A and all of step 2B would be entirely superfluous. 
Second, the Examiner found, and repeats above, that the claims recite two of the “abstract idea” categories: certain methods of organizing human activity and mental activity.  Even if, arguendo, the claims do not recite certain methods of organizing human activity, as the applicant claims, it remains unrebutted that the claims recite mental work.  Therefore the claims recite an abstract idea, if not two.  The “significantly more” analysis is not part of prong one of step 2A.
Under prong two, an additional element is just what it says it is in context: an element beyond the abstract idea.  Whether the claims make an improvement to the business of finance is irrelevant, because finance is not a technology, and it does not become one just by appending “technology” to it.  Otherwise, for example, Alice could have been found patent eligible by simply arguing that it improves “banking technology”.  There and here, the difficulty is the same: any imported improvement is within the abstraction and not to anything even arguably technical.
Here, for example, the claims do not make a computer smaller, faster, lighter, or use less power.  They do not improve anything that operates the computer itself, such as an operating system, or anything that is a distinguishing feature of a computer, such as an improved process for storing or retrieving data.  At most, an improvement to the world of financed is realized; this is not a technical improvement.
Artificial intelligence is not actually used in claim 1 at all; it appears as a nonlimiting descriptive term in the preamble.  This is in no way sufficient to represent an improvement in computer technology or anything else at all.  What the “specification states” is only relevant insofar as it informs one of the meaning of a claim; the specification per se is not relevant because only the claims have been rejected.  Further, that “investors are increasingly reliant on computer-based financial analysis tools” may reflect a belief that the invention improves the lives of the investors, but again, this is not an improvement to a computer or any other technology.
The fact that board decisions (the PTAB is not a “court”) have found certain financial-based claims eligible is not relevant.  First, decisions of the PTAB have no precedential weight and are not binding of the office.  Second, there is no hint that any facts of the current claims are sufficiently similar to the board decisions cited to provide any basis for a determination that the present claims ought to be patent eligible.
The Examiner does not see, and the applicant does not persuasively explain, how the claims improve a computer or an actual technology, nor how they invoke a particular machine, transform matter or go beyond generally linking the abstraction to the construed technological environment.  As such the Examiner maintains the position that the claims are directed to the abstract idea(s).
In regard to step 2B, it is again the additional elements beyond the abstraction that are analyzed to see whether, individually or as an ordered combination, they amount to “significantly more” than the abstract idea.  In regard to Berkheimer, it is noted that 35 U.S.C. § 112(a) requires an applicant to describe his or her invention in such “full, clear, concise and exact terms as to enable any person skilled in the [relevant art]… to make and use the same”.  In the applicant’s specification, the computers and components are described in broad, general terms, devoid of specificity.  This presumes a familiarity on the part of the reader with such computers and components; the Examiner agrees that such familiarity exists, which is why no rejection under § 112(a) is made here.
Courts have consistently held that under such circumstances, the well-understood, routine and conventional nature of such components is self-evident from an applicant’s own description in the specification, and no further analysis under Berkheimer is necessary.
The claims are not patent eligible and the rejection is maintained.

In regard to § 103, first, the Examiner does not see how extracting data which is used to determine a goal, as cited to Hull previously and above, is in any way different from extracting information “related to the at least one goal” in the claim.  Second, the Examiner’s “but it is known in the art” is just prefatory language and not in any way official notice; in every instance, what follows “but it is known in the art” is evidence in the form of a reference which teaches the thing the Examiner asserts to be known in the art.  The combination was made on at least one specific basis in every instance (that is, for every claim) using at least one, and sometimes more than one, of the KSR factors, and the Examiner does not see where the applicant points to any actual omission in the description of why a combination was made in regard to any particular claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694